DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending.
Claims 1-8 are allowed.

Response to Amendment
Claim Objections
The objection to Claims 2, 5 and 7 is withdrawn due to the amendments to these claims filed October 21, 2021.

Claim Rejections - 35 USC § 112
The rejection of Claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments to these claims filed October 21, 2021.



Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-9, filed October 21, 2021, with respect to the rejection of claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) and the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) as applied to claim 1 above and further in view of Adin et al. (WO 2017/203514 A9) have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) and the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) as applied to claim 1 above and further in view of Adin et al. (WO 2017/203514 A9) have been withdrawn. 

Double Patenting
Applicant’s arguments, see page 9, filed October 21, 2021, with respect to the provisional rejection of Claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of copending Application No. 16/771,567 in view of Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) have been fully considered and are persuasive.  The provisional rejection of Claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 16  of Chen et al. (US 2021/0002307 A1 or its equivalent WO 2017193914 A1) has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699